 POWER PLANT MAINTENANCE CO.205Power Plant Maintenance Co., Inc.andInternation-alBrotherhood of Boilermakers Local UnionNo. 30. Cases 11-CA-10459, 11-CA-10549,and 11-CA-1055030 September 1987DECISION AND ORDERBy MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 15 February 1983 Administrative Law JudgeThomas A. Ricci issued the attached decision. Allparties filed exceptions and supporting briefs.TheNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-memberpanel.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder as modified.3The judge failed to find an 8(a)(3) violation re-garding employee Victor Welch. The judge foundan unlawful refusal to hire the other eight employ-ees who, alongwithWelch, were told by the Re-spondent that they would be hired but were nothired because of their union activity.4 The com-iTheRespondent and Charging Party have excepted to some of thejudge's credibility findingsThe Board's establishedpolicyis not to over-rule an administrative law judge's credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are in-correctStandardDry WallProducts,91 NLRB544 (1950),enfd.188 F 2d362 (3dCir. 1951).We have carefully examined the record and find nobasis for reversing the findings.2The judge found that Supervisor Ollis unlawfully interrogated Ed-wards on two separate occasionsThe recordreveals that although Ollismade two statements to Edwards,both were made during the course ofonlyoneconversationWe also correct the sequence of events to showthat during this conversation,Ollis' question to Edwards immediatelypre-cededhis threatening remarkWe agree with the judge that Ollis' ques-tioning of Edwards about his union activities violated Sec 8(a)(1)Wealso agree that Ollis' subsequent statement to Edwards that the employ-ees might be "run off' because of their union activities was an unlawfulthreat of reprisalContrary to thejudge, however, we do notfind thatthis threatening remark contained any question and thus we are unable toconclude that this threat was also an unlawful interrogation.The judge also found that Supervisor Hancock's inquiries to Edwardsregarding Edwards and a fellow committeeman's union activity were un-lawful.We find it unnecessary to pass on this finding inasmuch as anyfinding would be cumulative and would not affect the remedy.We also correct certain other factual eirors made by the judge First,we correct his inadvertent reference to "boilerNo 2" whenclearly hewas referring to "boiler No 3 " Second,we correct his findings concern-ing Brian Walsh's employment on Boiler 3 Respondent's payroll recordsshow thatworkon Boiler 3 began on 1 June and continued until 25 JuneThe employee complement reached its peak during the second week andtapered off slightly during the thirdweek,but did not dramatically de-cline until the fourth and final week on the job These same records showthat Brian Walsh worked on Boiler 3from 13 to 17June, logging in 53-1/2 hours during this period3The Order is modified to conform with our decruon inDean GeneralContractors,285 NLRB573 (1987)4 In finding the Respondent's refusal to hire the committeemen unlaw-ful,Member Babson disavows the judge's reliance on the statement of theRespondent's president,Moree, that he would do all he legally could tokeep the Unionout ofhis business In so doing,Member Babson notesplaintallegesthatWelch was unlawfully dis-charged on 11 May but reinstated on 28 May. Thejudge found that because the unit 2 job shut downcompletely on 25 May, Welch could not have beenreinstated on 28 May because there was no workavailable.The judge dismissed the complaint con-cerningWelch concluding that a "respondent has aright to consider the complaint against him at facevalue, and I am limited rationally to the complaintas written."We disagree.The record is clear, and the judge made no con-trary finding, thatWelch was one of nine commit-teemen whom the Respondent failed to rehire be-cause of this protected activity. Although the com-plaint was technically incorrect, 5 the error was notprejudicial to the Respondent, nor did it preventthe Respondent from fully and fairly litigating itscase.Accordingly,we find that the Respondentviolated Section 8(a)(3) when it unlawfully refusedto rehire Welch.6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Power Plant Maintenance Co., Inc., Rox-boro,North Carolina, its officers,agents,succes-sors, and assigns,shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 2(a)."(a)Offer Barry Edwards, Bill Teague, BryanWalsh,BruceWalsh,BenjaminOwens,DannyOwens, Henry Loftis, and Kevin Gainey immediateand full reinstatementto their former jobs or, ifthose jobsno longer exist,to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them and the estate of VictorWelch whole for any loss of earnings and otherbenefits suffered as a result of the discriminationagainst themwith interest to be computed in themanner prescribed inNew Horizons for the Retard-ed."7that the judge, earlier in his decision,concluded that Moree's statementwas not unlawful8 In his brief in support of exceptions, counsel for the General Counselmoved to amend the complaint to reflect the correctdate of VictorWelch's return to work We deny the motion as untimely6The fact thatWelchdid work from I to 3 June on the No 2 turbineproject would mitigate against the Respondent's backpay liability, if any.However, that matter is best left to the compliance stage of the proceed-ingsrIn accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB1173 (1987),interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accrued prior to 1 January 1987(the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)286 NLRB No. 15 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe essential issues presented are whether the Respond-ent discharged 10 employees in May 1982,and thereafterrefused to employ them because of their activities in sup-port of the Union,in violation of Section 8(a)(3) of theAct. Briefs were filed,after the close of the hearing, bythe Respondent and the Charging Party.On the entire record and from my observation of thewitnesses,Imake the followingFINDINGS OF FACTThe NationalLaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to employ or otherwise dis-criminate against our employees because they haveengaged in concerted union activities.WE WILL NOT interrogate our employees con-cerning their union activities or concerning theunion activities of their fellow employees.WE WILL NOTthreaten to discharge employeesin retaliation for their union activities.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Barry Edwards, Bill Teague,BryanWalsh,BruceWalsh,BenjaminOwens,Danny Owens, HenryLoftis,and Kevin Gaineyimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist,to substantial-ly equivalent positions,without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed,and WEWILLmake them and the estateof Victor Welchwhole for any loss of earnings andother benefits resulting from their discharge, lessany net interim earnings,plus interest.POWER PLANT MAINTENANCE CO.,INC.Jasper C.Brown Jr.,Esq.,for the General Counsel.Robert A.Valois,Esq.andMargie T Case,Esq. (Maupin,Taylor&Ellis),of Raleigh,North Carolina,for the Re-spondent.Robert L.Dameron,Esq. (Blake&Uhlig),of Kansas City,Kansas,for the Charging Party.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge.A hear-ing was held in this proceeding on November 2, 3, and 4,1982, at Durham, North Carolina,on complaint of theGeneral Counsel against Power Plant Maintenance Co.,Inc. (Respondent or the Company).The complaint issuedon September 29, 1982,on three separate charges filedby International Brotherhood of Boilermakers LocalUnion No.30, on June 10,1982, and August 13, 1982.1.THE BUSINESS OF THE RESPONDENTIn the States of North and South Carolina this Compa-ny is engaged in the business of providing maintenancefor power plants at several jobsites,including the Caroli-na Power and Light Plant, CP & L, in Roxboro, NorthCarolina,and in Bowater,South Carolina.During the 12months before issuance of the complaint, a representativeperiod, the Respondent received gross revenues in excessof $50,000 for services provided directly to customersoutside the State of North Carolina.During the sameperiod it also purchased goods and materials directlyfrom points outside the State of North Carolina valued inexcess of$50,000.Ifind that the Respondent is an em-ployer within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDI find that InternationalBrotherhoodof BoilermakersLocal Union No.30 is a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Case in BriefCorrect understanding of this case requires a clear pic-ture of its underlying realities at the outset.This Compa-ny is in the business of repairing and maintaining powerplants throughout several states.It enters into one con-tract after another, each with a power company, to do ajob to completion.Itwill carry on several such commit-ments simultaneously,one here and one there,some ofthem hundreds of miles apart.For each separate job ithires the necessary personnel and then releases themwhen it is completed.In the course of a single year, forexample, it will have as many as 30 different jobs at dif-ferent sites.It uses as many as 1200 employees, many ofthem skilled craftsmen.Some jobs are small,some large.One job will require only 5 or 6 men, another as many as650. None of the men who work for it have steady, regu-lar employment,such as would be the case in a perma-nent factory or other fixed establishment. When a man isno longer needed on a particular job, he looks for workelsewhere, wherever he can find it. Often he applies atsome other project this Company is about to start, or isalready carrying on. If needed,he will be rehired.If not,either he waits or seeks other employment. By employeeBryanWalsh:"Q.And how often each year will youwork for him[the general foreman of the Respondent]?A. Well, I would say usually around 6 months a year,just depending on how the jobs run;off and on, you POWER PLANT MAINTENANCE CO.207know,sometimesitwill be a week;sometimesitwill betwo or three months." By employee Lloyd Owens: "Q.When did you work for the Company? A. Several differ-ent occasions but with reference to Boiler 2, 1 workfrom, it was about February to the last of April." ByWalter Patton: "I called these people 25 to 30 times peryear depending upon my employment elsewhere; when Iam unemployed, I call them weekly."This is an important fact in this case at bar because thecomplaint alleges that when nine men were sent homefrom a certain contract job the Company was finishing-called Boiler 2 in Roxboro for CP and L--the Respond-ent refused to "reinstate" them. This is misleading, forthe project they had worked on for several months wasfinished, there simplywas no morework for anybody.Another contract repair job, called Boiler 3, also for CPand L, started a number of days later, and for that jobtheCompany called in many out-of-work employeeswho had worked for it before on other projects. Thiswas a continuation of its usual practice. The men whoworked on Boiler 3 were simply new hires, as is alwaysthe case when this Company takes on another repair jobin one city or another. If in fact Respondent refused tohire the pinpointednine men onthe new job with an ille-gal motive, that is one thing. But the idea of "failure toreinstate," as stated in the complaint,iswrong.This true nature of employment with this Companytouches as well on the other half of the complaint, whichsays that when discharged from the first job-Boiler 2-the Respondent did not hire them on Boiler 3 because itknew them to favor the Union. Here, the fact that thejob they were on was petering out and that they couldexpect to be among those to be letgo, isignored. Again,the fact is these men were not "fired," or "discharged,"in the usual sense of theterm, i.e., as when an employerjust picks a man from among his steady, fixed, and per-manent complement and sends him home. The projectended, the work was finished, and therefore they wereleftwithout any work.B. The Alleged Discharge of the CommitteemenIn the spring of 1982 the Respondent did a contractjob for CP and L at Roxboro,repairinga power plantreferred to as Boiler 2. It started in February and endedin lateMay. At one point, the week ending April 30,there were 160 employees, at least according to a payrollrecord received in evidence.' During April a movement'As witnesses at the hearing a number of employees who workedthere spoke of there being over 100 employees at a time on this job. Itwas a very large one and the individual employees could not have knownhow many employees reallyworked atany given time Payroll recordsfor each weekof the jobwere received in evidence,with all partiesagreeingtheyare authentic companyrecordsThey showclearly justhow many employees worked each week,indeed they show exactly onwhich dayeach of them was released whenthe jobcame to an end. JackVance,the Company's secretary-treasurer,as a witness, said there were100 on thejob at its peak,but I am unable to reconcile that statementwith the agreed on company record In any event, whatever the number,it is clear it was well over 100 menAfter thecloseof thehearing the Respondent mailed to my office an-other payrollrecord,assertedly of the Respondent, for the weeks endingMay 21 and May 28,saying they had inadvertently been omitted fromthe received exhibit.I have not relied on thatfor figureshere, because itis not clear Some refer to,without explanation,two jobs-Boiler 2 andstarted towards joiningBoilermakersLocal 30; the activ-istsobtained about35 signaturesto authorization cards.On April 26 the Union senta telegramto the Company,informing it that nine employees-each named in thetelegram-were activein the organizational campaignand reminding it that the statute protects such employeesagainst illegaldiscrimination in employment. This wasjust a way of telling Respondent not to lay off these par-ticular people. As time went on, through the month ofMay, each of these employees was released, as was ev-erybody else.Was thedismissalof thesemen an unfairlabor practice, unlike thedismissalof all the others, orwere they entitled to preferential treatment because theycalled themselves the organizing committee?The Company was opposed to its employees beingrepresented by the Union. Shortly after the Company re-ceived the Union's telegram,Willie Street,a generalforeman who works regularly for the Respondent, calledthe ninemen namedin the telegram to meet with him.Several employees testified about what he said there. Ac-cording to Bryan Walsh: "... he endedup asking us,you know, if there was any problems or anything wrongwith the job, why we would like to, you know, have aunion come in there?" According to Barry Edwards,Street "went on to say that he didn't know why wewanted a union, that we should come to him with ourproblems, if we had any." "Then he went into sayingthat he had once been a member of the union himself,and that he wasno longer amember of the union; hetold us he didn't want the job to suffer, that he had hadone manto quitbecausehe felt like he was being har-assed onthe organizing drive and he didn't want to seehismen, that he didn't want to lose his men right there,that he didn't want the job to suffer ...." Accordingto Henry Loftis: "He first asked us, you know, what didwe want a union for, and why did we want a union, youknow, that we should have come to him with any prob-lems; and then he said how good a job that Barry andthe other welders had done; and that he was wellpleased with the way that they were working and thathe would, that it would be a short break between Unit 2and 3, and that he would guarantee us a job, you know,on Unit 3 ...."Also by Edwards: "He told us that he knew that wewere doing a fine job, that we had bailed him out anumber of times, that he appreciated it, and then he wenton to talk about the work on Unit 3; and I asked him:`Was itgoingto hurt us when we went over to Unit 3since we were, you know, trying to organize the job.' Hetoldme: `No, we had bailed him out, that we wereamongthe best people, he had on the job, and he wouldsee that we got over on Unit 3, that he would guaranteeus a job on Unit 3."'Street's version of this talk with thenine men is thatallhe told them was the Union was "their business andwhatever they wanted to do about it, that I appreciatedBoiler 3 Some referred to a later"turbine"job The transcript testimonyclearly shows the"turbine"job was contracted by CP and L to GeneralElectric Company,which operated entirely apart from the Respondent,albeit it did employ some employees who had worked on Boiler 2 for theRespondent at the same location 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDit,Iwould appreciate it if they would keep it out downon their job while they were working on the job ... .Street admitted telling the men they were doing "a finejob," but denied saying they should have brought theirproblems to him instead,or promising them unequivocal-ly they would,allnine,have jobson the nextproject,which was to begin the next month. I credit the employ-ees against the manager. A number of times later, whilethe men were applying for jobs on Boiler 3 or on otherprojects the Company had, Street admittedly told Ed-wards he was hesitant about rehiring him because hefeared Edwards' union activity would go contrary to thedesires of others and cause others to walk off the job.Street also said, at other points in his testimony, thatby about the end of May he had already prepared a listof employees he was planning to hire on Boiler 3 andthat on that list were all nine of the men he was speakingto that day. Moreover, Street, as well as other manage-ment representatives, said that all these men were verywell qualified, indeed were among the better workmen inthe verylarge groupitordinarily employed.A few days later the Company gathered all its employ-ees-well over 100-in the large lunchroom for a massmeeting.Henry Moree, the company president, openedthe meeting by telling the employees he had received theUnion's telegram and he was opposed to having a unionin the place. By employee Dennis Mitchen: "He said `Ireceived a telegram from the Union. . . . and imposingthat they have a committee on this job.' He said, `I knowwho the people are' which they were there in front ofhim with the telegram and he went on to say that theunion, he said 'It is good for some people and is notgood for others.' He said, `I myself elect not to go withthe Union being, I mean,' he said: 'I will fight it anywayinmy power legally.' I don't know if that is the exactwording that he used but it was something to that orderthat it would protest it legally, and then he went on tostress a few points about safety." By Edwards: "He[Moree] . . . received a telegram from the union . . . hewould do everything he could to oppose it; he made thatstatement twice; and everytime he made it, he added onto the end of it `that he would do everything he could tooppose it legally . . . .' He went on to say that he wasopposed to the union, that he had worked union, hedidn't agree with the philosophy of the Union, that itwas okay for some people, and for some people it wasn't;that the Union did their job at $22 aman hour,that hehad bid his $13 to $15 an hour in order to get the work;in order forhim to getwork, he had to bidat that; thatif he had to pay union rates, that wouldn't nobody therehave a job because he couldn't get any work if he had topay union rates." By Loftis: "[Moree] would do what hecould to keep the union out . . . and he said that if hehad to pay union scale that none of us would be workingbecause if he had to pay the man hour rate because hecouldn't compete with the other contractors." Other em-ployee witnesses quoted the owner the same way, butthere is no purpose in repeating it all here, for Moree ad-mitted it all. From his direct testimony:Q.And you told them that you opposed themeeting;Imean oppose the Union, rather; is thatright?A. Yes, sir.Q. And you said that you would do anything le-gally within your power to keep the Union out?A.Yes, sir . . . . I told them that my totalcharge was $13 a man hour, other than a specialtycraft. I told them that a regular fitter or boiler-maker, my total charge, taxes, insurance and profits,was $13 a manhour. I told them that my competi-tors paid out $14 a man hour and that I couldn't getthe job if I charged 20 to 25 dollars a man hour...I told the employees that if I had to charge$25 a man hour they wouldn't be working for me.They could be working for some other contractorthatmightget the job, but they wouldn't be work-ing for me.Moree's opening remarks at this meeting were short.He then turned the meeting over to his managers, whoproceeded with what the employees referred to as theusualsafetymeeting.Among the things General Fore-man Street then said was that, because of pressure put onhim by CP and L, the men must be sure to wear theirsafety helmets while at work and their safety glasses aswell, and that if they did not they would be discharged.Again, no need to belabor all the repetitive testimony ofthe listeners, for it is clear that is what he said. The em-ployees recalled Street saying his warning was dictatedby the power company, which did exercise a measure ofcontrol over what was going on in its plant. Some of theemployees even recalled there had been instances of per-sonal injuries caused by failure to use the protectivegadgets.In fact, there is uncontradicted testimony thatseveral employees had recently been hospitalized becauseof this carelessness.I find nothing wrong with the owner's statement thathe would do all in his power "legally" to keep the Unionout of his business. Nor do I find it an unfair labor prac-tice, as apparently alleged in the complaint, for Moree tohave said he could not afford a union because unionwages were much higher than what he could afford onthe basis of his bids, which were getting him the jobs onwhich his people were working. Cf.NLRB v. GisselPacking Co.,395 U.S. 575, 618 (1969). I do not knowwhat the prevailing union wages for this kind of workare in the general area where this Company operates, butthe fact is none of the employees present when Moreewas talking quarreled with him on that score, and someof them were old unioneers. Nor is there any contentionthat the owner was lying about that, so that this situationmight be likened to false propaganda preceding a Boardelection. Finally, the enforcement announced that day byStreetwas also dictated by OSHA's applicable rulings.On this pinpointed aspect of the case no supportingprecedentwas cited by anyone; in fact the ChargingParty's brief, 30 pages long, cites no case at all, and theGeneral Counsel did not file a brief of any kind.But these two meetingsheld by the Company do es-tablish clearly one fact thatis germaneto the twoprinci-pal issuesof the case-were the men named dismissed POWER PLANT MAINTENANCE CO209because of the union activities, and, were they deniedemployment at the next Boiler No. 3 for that reason?The Respondent was determined to put at stop to theprounion activities if he could do so legally. This realitywill be fairly appraised together with other pertinentfacts of record concerning the principal complaint allega-tions.There were some 8(axl) violations of the statute com-mitted by supervisors in other conversations with theemployees.While Edwards was still on the Boiler No. 2job, Supervisor Ollis told him "he hated to see that, thathe gave such a high recommendation of me from theprevious job that I worked for him on, that he was afraidthat it was going to get him in a bind, and it might resultin the people that was talking union being run off as wellas himself." Edwards also recalled another supervisor,Ronnie Hancock, asking him, "Your buddy over there,he's union too, ain't he?" When Edwards said, "Yeah,"the supervisor asked what position did he hold. And Ed-wards said he was an organizer. Hancock did not testify,and Ollis denied having asked Edwards that question. Icredit Edwards instead; his testimony fits the picture as awhole. Moreover, on another point, Ollis' testimony leftmuch to be desired. He spoke of another employee,Patton, being absent 3 days because of trouble with hisgirlfriend.The higher supervisor, who also knew aboutthat absence, admitted instead he was told Patton's ab-sence was because of a funeral in his family. This wasconsistentwith Patton's testimony about what he toldOllis.The attempt by Ollis to put Patton in a bad lightdid not enhance his credibility. I find that both Ollis' andHancock's questioning of Edwards about his union activ-ity,and about the union activity of others, were viola-tions of Section 8(a)(1) of the Act. I also find that Ollis'statement telling Edwards the employees might be runoff because of their pressing for the Union illegallythreatened discharge, and thereby again violated Section8(a)(1).Ollis questioned Edwards on another occasion, still ac-cording to Edwards, "Bobby came to me and told methat he had heard rumors on the job that there was a lotof union talk and he knew that I was a union man, andhe wanted to know if I had anything to do with it." I donot credit Ollis' denial of this questioning, and thereforefind it another instance of illegal interrogation.Edwards also testified that one day another admittedsupervisor, Stewart Gentry, asked him about the Union,and when the employee said he was for the Union, thesupervisor said, "that the union ain't done nothing forme, and if I ever get a shot at them, any of them, thatthey are gone." Loftis also recalled a conversation withSupervisor Gentry: ". . . he said the Union wasn't wortha dame andthat if he had anybody or know anybodythat had anything to do with it that, you know, that hewould do his best to get them run off." Gentry deniedhaving made that threat, but I do not credit him. I findhe violated Section 8(a)(1) in both his talks with Ed-wards and with Loftis.The nine employees named in the Union's April 26telegram were terminated from the Boiler No. 2 job onvarious dates between May 8 and 28, according to thecomplaint.2 There is a confusion in the record as madeby the General Counsel about just whenthese men werereleased or, indeed, dust who was released andnamed inthe complaint. Four of them did not appear at the hear-ing-Victor Welch, Bruce Walsh, and two men namedOwens-Benjamin and Danny. A man namedBenjaminLloyd Owens Sr. testified for the General Counsel, buthe said he was the father of someone else who hadworked on Boiler 2; in any event he also made it clearhe was a general foreman on the project when released,so he could not have been one of thealleged discrimina-tees.One man, Edwards, said he left the job on May 13when he was injured, and was unable to work for 2weeks. By that time there was virtually no one left onthe job.What "refusal to reinstate" him at that timemeans,Ido not understand. The company records doshow that all nine of the named men last worked onvarying dates between May 8 and 24. The question is:Were all of them released exactly on those days becausethe Company had learned they favored the Union?Considering all the related factors, I find the record asa whole does not prove that complaint allegation. It isnot enough that the Company was opposed to theUnion; that is a clear enough fact. In other circum-stances, coupled with knowledge of these particular em-ployees' prounion activities, it might do, as, for example,had they been summarily discharged in the peak seasonof a business, or when there was no other plausible ex-planation for the dismissals. Here, it is true it was timefor not only these people, but for everybody else to getoff the job.What the General Counsel really relies on for the in-ference of illegal motivation are two facts. One is thatthese men were capable, desirable employees, as their su-pervisors admitted. Again and again those who appearedaswitnesses stressed the fact they were not only goodwelders, butcertifiedwelders. The trouble with this isthat they were not the only certified welders; there wereabout 35 or 37 other certified welders on the job, and allthose others were dismissed as well. There was, there-fore, no selective picking among the skilled workmen astowho to let go. And while it is true some people re-mained on the job when these men were sent home, Ihave no reason to believe they-the nine committeemen,asqualified as they were-weremorequalified thanothers.Merely to show how skilled one group may bedoes not serve, absent evidentiary proof, to show theothers were less skilled.The other fact on which the General Counsel rests isthat the Company knew these were among the prouniongroup. There were others, of course, for 35 had signedunion cards, but there is no evidence the Company knew2Edwards stopped work on May 13, when he was injured on the jobThe complaint about him is ambiguous It gives May 28 as the day hesuffered illegal discrimination, calling that day both a dischargeand a re-fusal to reinstateThe Boiler 2 job was completely finished by that time,so there could have been no discharge then at all The Boiler 3 job didnot start at all until sometime in June, so there could have been no refus-al to give the man a job there that day From Edwards' testimony abouta conversation with Street at the end of May-"He told me that most ofthe people had been laid off, that theydidn'tknow exactly when Unit 3was going to go, and he couldn't use me at that time " 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe identity of all the rest.Ergo,according to the Union,because the Company knew about thesenine,itfollowsitwas influenced by that fact. It will not doin this case.When General Foreman Street talked to the nine men inhis office, he told them he expected to use them on thenext job, Boiler No. 3. Could not the General Counselnow say that was a promise of benefit, a bribe offer toinfluencethem away from their prounion resolve? Theargumentwould be no less persuasive than the one thatisactuallymade. Looked at in this light, the Companywas damned if it did and damned if it did not. Merelyputting into the hands of an employer a paper listingsomeof the union-minded employees cannot serve asguaranteeof employment, regardless of what the eco-nomic needs of the Company might be, or of preferentialtreatment of one group against another. Cf.EconomyStores,120 NLRB 1 (1958).As already stated, during the week of April 24 to 30there were about 159 men on the job, with a great manyof them working during that week. During the week ofMay 1 to 7, 94 men worked, with 23 men sent home.The next week 76 men worked, with 46 leaving duringtheweek.During the week ending May 28, 21 menworked, but all were sent home by about May 25. Loftislastworked on May 8; 4 others stopped work that day,and 29 went off the payroll the day before he left, ac-cording to the records. Walsh and B. Owens last workedon May 11; 21 others left the same day. D. Owens andTeague last worked on May 14; of the 59 men whoworked on May 14, only 11 were still at work on thestart of the following week. In such a picture I cannotfind that these particular men were deliberately selectedout of turn with an unlawful motive. There simply is notsufficientaffirmative proof.However, the theory bestated, failure to prove a prima faciecase,or convincingproof by the Respondent that it all involved a purelyeconomic motivation, I shall dismiss this aspect of thecase.C. RefusaltoHire at Boiler 3-8(a) (3) ViolationsThe job on Boiler 3 started just a few days after thelastman finished on Boiler 2. Street had been preparingfor it for some time; in fact he had made up a list ofstarters that included the nine committeemen whom helater learned about. They were good people, he verymuch liked their work, and much of the work to be doneon Boiler 3 was welding, for which they were wellqualified.Street even told them he was going to usethem on Boiler 3. With him saying he had made up thelistwith these names on it, how can I not credit the em-ployees, several of them who testified he told them hewas planning to use them? Street tried to get around thatby explaining that when he heard, by surprise, that theBoiler 3 complement would be smaller than he had beenled to believe, he threw his first list away and made anew one, without the names of any of these men. It wasnot a convincing story. I do not say he promised thememployment later as an inducement to quit the Union,for he may not have had that in mind, but he did say hewould use them.And when the new job began, the first week, therewere 65 employees present at work; 6 were added,making ita total of 71 throughout the second week. Noless than 39 of these had just left Boiler 2. At the hearingan employee witness who had worked on Boiler 2looked at the Boiler 3 payroll record received in evi-dence and identified 28 men, exclusive of supervisors, aspeople who had also worked on Boiler 2. In his brief,counsel for the Respondentusesthat number to comparethe two payrolls. But on careful examination of the pay-rolls for both jobs, I find 11 additional names as employ-ees who were taken from 2 and put on Boiler 3: BillyBarefoot, Troy Fields Jr., Jeffrey Grove, James Mooney,John Sims, Randy Keith, Wallace White, Bobby Ollis,Russell O'Briant, Jeffrey Martin, and Don Ratcliff. Butnot one of the nine committeemen was used at Boiler 3during the full 2 weeks when the plant was in real oper-ation. The job only lasted just short of 3 weeks, with thepeak period being the first 2 weeks. During the last weekone man,Walsh, was used for only 3 days. When to allthis is added the fact that Moree was so strongly re-solved to do all he could to keep the Union out of hisbusiness, the inference that the reason not a single com-mitteeman was taken on at Boiler 3 was to frustrate theirobjective, is inescapable.Street defended his apparent discriminationagainstthese men by saying he thought it right to prefer thoseemployees of the Company who had been out of workfor some time. I can see the merit of the position, but itcannot explain away his hiring 39 of the old cadre with-out including a single one of the 9 committeemen whoseactivities the owner of the Company had announced hewould, if at all possible, stop. There is more to indicatethat Street's real reasonfor not hiring any of the com-mitteemen on Boiler 3 was their union activity. He ad-mitted, several times, telling Edwards his union solicita-tion had been wrong, that the employees had "harassed"others, indeed, even saying that some others had left thejob because of it. Street told Edwards, directly, he wasconcerned about the reoccurrence of such conduct.Equating solicitation with harassment is an old story. "Itold Barry [Edwards] that if something came open, if Iput him back to work, I didn't want him to go back upthere interfering with the men because they would walkoff the job. . . . Interfering with the men again withunion activity because he caused the men to walk off thejob once before."Street said that an employee named "Eldridge" toldhim "the boys kept bugging him until he just couldn'tstand it no longer." He even said Eldridge quit becauseof it.The Respondent then called employee EldridgeMeeks as a witness; I take it this was the "Eldridge"Street had talked about. Meeks said he left work oneday-at about the end of April-"Because I was ap-proached to sign a union card so many different timesthat I just felt that I didn't have no obligation to sign it,so I quit." Meeks added Edwards had asked him to signthe card "4 or 5 times a day for about 3 or 4 days."Meeks returned to work anyway 3 or 4 days later. Ed-wards' later version was that he only asked Meeks tosign three times, on consecutive days. Although profess- POWERPLANTMAINTENANCE CO.211ing an antiunion feeling,Meeks admitted he went to theUnion'shall later asking for work when this Companyno longer needed him. He was clearly exaggerating atthe hearing,and Street was building up on what was nomore than theusual solicitation in any union campaigninto a reason for keeping Edwards off the job on Boiler3.Employee Dennis Mitchen testified that about June 3,as the Boiler 3 job was starting,Street told him Edwardshad come by asking for a job, and that Edwards was "agood welder. . .good fitter,good rigger,good every-thing . . . I would like to have fifty more like him . . . Iwish I could hire him but . . . I just wish that he wasn'tmessed up with that union."Edwards said that he wason the jobsite several days then,always asking for em-ployment.When he saw others being hired,and as hewas told there was no place for him,he talked to Street.Street called him aside and said, ;stillaccording to Ed-wards, "that he hated to tell me, that it couldn't hurt himany worse if I was his own brother, but he said that hecouldn't hire me because he had some people on that jobthatwould walk off if he hired any of us union peopleand he said that he would rather have me than three menthat he had on the job but he couldn't hire me, that hehated it." "I told ... Willie Street, thatIwas an orga-nizer,that he had put the committee in a bad light be-cause he wasn'thiring any of us,that he wasn't hiringany of us committeemen,and that these people werewanting to know why they weren't hired, and that'swhen he told me that he didn't hire any of us because ifhe hired any of us union boys he would have somepeople walk out . . . ." With this, Edwards asked Streetto speak with Shackleford,a union business agent. Againfrom Edwards' testimony: "Mr. Shackleford introducedhimself and asked Mr. Street how come he couldn't hireme; Mr. Street said that he would like to hire us but hecouldn't hire me and the other boys; he hated it; and hesaid that he would rather have any one of us than threepeople that he had on the job but if he had some nonunion people on the job that would walk off."Street denied that the reason why he did not hire Ed-wards,or any of theother nine committeemen on Boiler3,was because of the unionactivity.But there was thefollowing in his testimony:"Q. Now let me get some-thing straight here: You talked about a conversation withBarry Edwards and you said you didn't want Barrygoing up on the job causing trouble?A. That's right,causing my help to walk off." Given the total circum-stances of this case,IcreditEdwards,andMitchen,against Street,and find he actually told them his reasonwas fear that the solicitors might upset the other employ-ees.He had no basis for that assertion.Another defense argument is that certified welderswere not needed on the next job, and that therefore thefact that each of the nine committeemen was a verygood certified welder is irrelevant to the case.But thefact is that welding work was performed by the largegroup who worked on Boiler 3, and that many otherwelders were taken from the 2 job.I find that the Respondent deliberately refused to hireeight of thenine committeemen named in the complaintfor fear theymight succeed in their union campaign, andthereby violated Section 8(a)(3) of the Act concerningeach of them.Four of the nine listed in the complaint did not appearat the hearing-Bruce Walsh,Benjamin Owens, DannyOwens,and Victor Welch.But it is a fact Street hadlisted them all in his prepared hiring plan for the nextjob and told the men he intended to use them.Regardingone of thefour-Welch,I cannot make a finding that anunfair labor practice was committed against him. Thepayroll records show he last worked on Boiler 2 on May11.The complaint gives that date as the date of unlawfuldischarge.But the complaint also states-veryprecise-ly-he was "reinstated May 28,1982."Everybody leftthe 2 job onMay 25, but one man, who left on May 26.Nobodyworked there again.Does the complaint meanWelchwas "reinstated"to another project on May 28?This Companydoes regularly run more than one job at atime.I do not know, and the General Counsel offered noexplanation of his complaint about his man.A respond-ent has a right to consider the complaint against him atface value,and I am limited rationally to the complaintas written.Unfair labor practice findings cannot be basedon speculation.D. Walter Patton Alleged8(a)(3) ViolationPatton was a fitter on Boiler 2.He worked 4 years forthisCompany, on and off,as he was needed from onejob to another.He was often used as a foreman. He wasreleased from the Boiler2 job on May 7 and was notused on Boiler 3.The complaintalleges he was illegallydischarged from Boiler2 and illegallyrefused a job onBoiler 3.At lunch on May 7,sitting at a tablewith 40 or 50 em-ployees inthe crowdedlunchroom,Patton signed aunion authorizationcard. The sole proofof illegal moti-vationabout himcenters on the contention that manag-ers saw this happen, learnedof hisprounion attitude, andtherefore fired himlaterthat day for thatreason. Sittingat his table was a foreman,Ray Dunn.At a nearby table5 feet away was anotherforeman-Dick Ravel.Pattonsaid that when this happened,Ollis, a supervisor, waspassingby behind him, how faraway "Ireally don'tknow."Q.Whenyou were sitting at the tableon the daythat you were laidoff, asking Mr.Edwards for aunioncard, do you know if Bobby Ohiswas therewhenyou asked for the card?A. No, ma'am, I do not.Q. Wherewas Ollis?A. He wasbehind me. I had myback to him.Q. And whatwas the distancebetween you andOllis?A. I really don't know.I just noticed him whenhe walked by me and went to theother table.Q. Now when did you first notice Ollis?A. I guess about 5 minutesbeforewe got readyto goback to the jobsite.Q. Did you have yourunioncardin your posses-sion at the time? 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. No, sir, I had just given it back to Mr. Ed-wards.Ravell did not testify. Dunn said he did not see Pattonsign the card, and Ollis testified he did not either.There is an affirmative defense of release forjust causethat more than offsets whatever suspicion may arise fromPatton'shaving signedthat union card,even assumingthe supervisors saw him do that.A week earlier, on May 1, Patton's hours of workwere reduced and he was demoted from the position offoreman over his crew, a position he had held for severalweeks. As Patton himself admitted, Street, the generalforeman, gave him several reasons for the action: "Mr.Street said that he had been hearing some bad thingsabout me; he said that he heard that I was sleeping, thatIwas smokingmarijuana,and was lettingpeople in theboiler do whatever they wanted, and was not doing myjob and I denied this." Patton denied to Street that hedid all these things, but he did admit to the general fore-man as follows: "I said`as far as the sleeping,'I said `onemorning we didn't have any material to work with,' andI said `the job was going slow, that I sat back undersome tubes for about 2 hours, but I was right at my job-site."'Asked, on cross-examination,had anyoneseen himsmoking "pot" in the plant, Patton again and againequivocated, tried to avoidansweringthe question. Fi-nally, came the following: "I had a supervisor walk upon me and two other guys in 1979; they smelled themarijuana;but did not actually see anyone smoking it,and Idid admit to it. . . ." Patton also said that onBoiler 2 he had been "confronted" by his supervisorsabout "not doing my job."Street closed the conversation on May 1 saying "hewould make his decision whether he was going to keepme or not that afternoon . . . that I was being bustedback to a fitter to my tools and on my pay rate would be$10 an hour and that I could take it or leave it and Itook it."Within a day or two Patton took 3 days off from workfor personalreasons,a funeral in the family. The dayafter he returned, this was the day he signed the unioncard, after lunch he told his supervisor, Ollis, he had toleave early, again for personal reasons. When he clockedout later, he was told he was being laid off. He thenaskedBlackman,a foreman there, would he be used inBoiler 3,and Blackmansaid, "yes, that I would be okaywhen they straightened me out." Patton then shookhands and left. He returned several times to look forwork on Boiler 3, but was told, still as he testified, "thatthey were full, that they weren't going to hire anymorepeople that day."At the hearing Street said he released Patton when hedid because his, Patton's, job was finished. I believe him.There may have been others on the total project stilldoing the kind of rigging work Patton was then doing,but it is a fact people were being released that week inlarge numbersand a generalreduction in force wastaking place. Not only were others laid off the same day,but even Dunn, who had replaced Patton as foreman ontheir crew, was laid off thesameday.What more con-vincing proof than this that Streetwas tellingthe truthwhen he said he no longer needed Patton on the job? Be-sides,if Street saw no reason for transferring Patton toother rigging work, in some other crew still on the job,he had ample reason to do so quite apart from anythingthat happened the day theman wassent home-i.e., thebusinessof signing a union card. It must be rememberedthat the man had been severely criticized a week beforefor what cannot be denied were serious faults on the job.He was demoted, his hours were cut, and he was told offin no uncertain terms. But all that happened before anysuggestion of union activity by Patton. He may have hadgood reason to ask for 3 days off immediately after that,but the factremainsthe Company was easily able to dowithout him, not really needing him at all with thewhole job tapering off. And the very day Patton re-turned on the job he had to leave early again. I can findnothingwrong with Street telling him it was timeenough to do without him altogether.Patton was not a persuasive witness, and I thereforefind his testimony insufficient to prove Supervisor Ollis,or any other member of management, really knew hewas prounion. But even were I to believe Dunn or Fore-man Ravell saw him sign theunioncard that day, Iwould still find the real reason why he was chosen forrelease that day was because management justly decidedhewas undesirable as an employee and no longerneeded.And if Street, or any other management representa-tive, did later say Patton would have to straighten outbefore he could again work for this Company, it too wasan understandable idea. The phrase is not entirely inap-positewhena man lazieson the job and smokes "pot."Street added that he learned, before Patton left, thatthere had been stealing going on in the plant, somebodytaking gloves and things that properly should have beenpaid for. He said he only learned Patton had been theguilty one after Patton left. There is testimony by aformer employee about actually knowing that Patton hadstolen things. I do not think it necessary to decide ifPatton was a thief or not. It was enough for Street tothink so even absent proof positive.The complaintalso allegesPatton was unlawfully re-fused employment at the Boiler 3 job and wasagain re-fused employment at another project of the Company atBowater, 200 miles away in another city. These conten-tions rest essentially on the same assertions made with re-spect to his release from the Boiler 2 job-that manage-mentknew he had signed a union card, and that StreetfeltPatton had to be "straightened out." Again, consid-ering thegeneralstate of affairsin June-with Pattonbeing only one of who knows how many employeesseeking work-I cannot find that the reason the Compa-ny did not take him in particular, while turning away ap-plicants every day, was because of any union activity onhis part. As stated, the credible evidence does not sufficeto prove themanagersknew he had signed a card. Andwhile it is true Street felt the man was undesirable, hehad basis for believing so, perfectly proper reasons. Heeven admitted telling the Bowater manager, RobertSmall, that in light of Patton's behavior on the Boiler 2job he was not a desirable employee, and the Company POWER PLANT MAINTENANCE CO.213therefore "didn't need him."With this, the Bowatermanager even told Patton to save himself the trip toBowater. I deem perfectly acceptable Small's statement,at the hearing, that after hearing Street tell him aboutPatton's sleeping on the job, smoking dope, and stealing,"you can take a barrel of apples and one of them will[sour] sooner or later."Besides, there is not even adequate evidence that whenPatton applied, here or there, for work, there was needfor hiring anybody. On his own testimony, when hewent in early June to Boiler 3, to see if there was workavailable, he was told "they [the people coming intowork] had been hired earlier and were scheduled towork on the unit." In July, when he telephoned ManagerSmall at Bowater, he was told, still as he testified, "thatthe job was full." On August 2 he went to Bowater per-sonally,with Edwards and Teague— two of the old com-mitteemen; all three of them wore Local 30 hats. Whenthey asked for work, Small told them he had hired allthe people he needed. There is no evidence in this recordto indicate otherwise. Did Small have to find a way toput Patton to work that day because the man was wear-ing a union insignia? This seems to be the General Coun-sel's argument running through the case.Ifind this pinpointed allegation of discriminationagainstPatton at the Bowater job unsupported by theevidencein toto.289 (1950) andFloridaSteelCorp.,231NLRB 651(1977).3 Nothing that happened after that, anywhere else,bears any relationship to the make-whole remedy in thisproceeding.The Respondent must, of course, also be ordered tocease and desist from furthercommissionof unfair laborpractices it has committed in the past. It must also be or-dered to post appropriate notices assuring its employeesof future neutrality. The notices must be posted at allprojects carried on by the Company during the 60-dayposting periodstartingthe day it first posts the notice.This remedy is necessary because of the shifting natureof employment with the Company, and the continuingrotation of employees from one project to another. TheRespondent must also be ordered to mail copies of thenotice to the eight employees who actually suffereddirect discrimination, as found here.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in connection with the operationsof Respondent described in section I, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several states and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYIn the course of examining witnesses, the GeneralCounsel evaded direct answers to the question: Was hecontending there had been illegal discrimination prac-ticed by the Respondent when other employees appliedfor work at Bowater? From the transcript:JUDGE Ricci: Mr. Brown, is it a contention ofthe General Counsel that at this other place wherethiswitness said that he applied for work like themainoffice, and he was not hired, that a further dis-crimination or unfair labor practice, 8(a)(3) com-plaint on those occasions would be warranted?MR. BROWN: . . The General Counsel's posi-tion . . . is . . . that the employees were not hiredatRoxboro only; however, I think that the testimo-ny may bear going into, the fact that some of theemployees applied at places and were not hired, toreflect upon Roxboro.I do not understand this sort of reasoning. This entirecase is limited to (1) alleged illegal discrimination of 10men atBoiler 2; (2) alleged illegal refusal to hire ninemen at Boiler 3; and (3) alleged refusal to hire Patton atBowater. I have found that the Respondent improperlydenied employment to eight committeemen at Boiler 2.Had they been hired they would have worked thereabout 2 weeks, some of the eight even less, unless theywere entitled to preferred treatment for being knownunion members. They must be made whole for whatearningsthey lost with backpay and interest in themanner prescribed in F.W.WoolworthCo., 90 NLRBCONCLUSIONS OF LAW1.By refusing to hire known union activists at itsBoiler 3 job in Roxboro, North Carolina, for the purposeof curbing their union activities, the Respondent has vio-lated and is violating Section 8(a)(3) of the Act.2.By the foregoing conduct, by questioning employeesabout their union activities and the union activities offellow employees, and by threatening to discharge em-ployees in retaliation for the union activities, the Re-spondent has violated and is violating Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, PowerPlantMaintenanceCo., Inc.,Roxboro, North Carolina, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusingto hire employeesbecauseof their knownunion activitiesand in order to curb theirunion activi-ties.8 See generallyIsis Plumbing Co,138 NLRB 716 (1962)4 If no exceptions are filed as provided by Sec 102 46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Questioning employees about their union activitiesand about the union activities of their fellow employees.(c)Threatening to discharge employees in retaliationfor their union activities.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Barry Edwards, Bill Teague, BryanWalsh,Bruce Walsh,Benjamin Owens, Danny Owens,Henry Loftis, and Kevin Gainey for any loss of earningsthat they may have suffered by virtue of the discrimina-tion against them by paying to them an amount equal towhat they would have earned in consequence of the ille-gal discrimination against them,with interest.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at each and every one of the job projectsbeing carried on by the Respondent at the time of post-ing of this notice, copies of the attached notice marked"Appendix."a Copies of the notice, on forms providedby the Regional Director for Region 11, after beingsigned by the Respondent'sauthorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(d)Mailto each of the eight employees named abovewho suffered illegal discrimination copies of said notice.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Orderof theNationalLaborRelations Board "